Citation Nr: 0812759	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  06-09 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Entitlement to service connection for a peptic ulcer 
disorder.

2.  Entitlement to service connection for anemia (claimed as 
a condition manifested by headaches, body weakness and 
dizziness).

3.  Entitlement to service connection for hypertension 
(claimed as a condition manifested by headaches, body 
weakness and dizziness).


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel





INTRODUCTION

The veteran had Recognized guerilla service from January 1945 
to October 1945, as well as service from October 1945 to May 
1946 with the Regular Philippine Army.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

The Board notes that the rating decision on appeal only 
addresses the issues of service connection for a peptic ulcer 
disorder and service connection for headaches. A subsequent 
statement of the case issued in February 2006 and 
supplemental statement of the case issued in April 2007 
addressed three issues which include (1) service connection 
for a peptic ulcer disorder (2) service connection for anemia 
(condition manifested by headaches, body weakness and 
dizziness) and (3) service connection for hypertension 
(condition manifested by headaches, body weakness and 
dizziness).  To avoid any prejudice that may have resulted 
from the veteran's reliance of the issues as reflected on the 
statement of the case and the supplemental statement of the 
case, the Board will consider the above three issues as 
included in those documents.
  
It is additionally noted that in his substantive appeal, the 
veteran had requested a hearing before a Veterans Law Judge 
sitting at the RO. Such a hearing was scheduled for August 
2007, but the evidence of record indicates that he failed to 
report.  As such, his hearing request is considered 
withdrawn.  See 38 C.F.R. § 20.702(d).  


FINDINGS OF FACT

1.  The veteran has no recognized prisoner of war (POW) 
status.

2.  A peptic ulcer disorder was not demonstrated during 
service or for over twenty five years thereafter. 

3.  Anemia was not demonstrated during service or for over 
twenty five years thereafter. 

4.  Hypertension was not demonstrated during service or for 
over twenty five years thereafter.

5.  No competent evidence relates a peptic ulcer disorder, 
anemia, or hypertension to active service. 


CONCLUSIONS OF LAW

1.  A peptic ulcer disorder was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309(a), 
3.309(c) (2007).

2.  Anemia was not incurred in or aggravated by active duty 
service, nor may it be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309(a), 
3.309(c) (2007).

3.  Hypertension was not incurred in or aggravated by active 
duty service, nor may it be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309(a), 
3.309(c) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim.  

The veteran is claiming entitlement to service connection for 
a peptic ulcer disorder, anemia, and hypertension.  

Under the relevant laws and regulations, direct service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2007).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In considering in-service incurrence, the Board initially 
notes that the service medical records fail to demonstrate 
any complaints or treatment referable to a peptic ulcer 
disorder, anemia or hypertension.  In fact, an affidavit 
signed by the veteran in February 1946 indicates no wounds or 
illness. 

Regarding the post-service evidence, the record contains one 
letter from a private physician received in September 2005, 
which states that the veteran has received treatment for a 
peptic ulcer disorder, anemia, and hypertension since 1974.  
However, this is approximately 30 years following the 
veteran's active service in the 1940s.  In this regard, the 
Board notes that evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In the veteran's December 2005 notice of disagreement, he 
stated that he was suffering from disabilities that he 
incurred while in active duty.  In this regard, the Board 
notes that he is competent to give evidence about what he 
experienced; for example, he is competent to discuss his 
current pain and other experienced symptoms. See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

However, even if the veteran's statements can be construed as 
alleging continuity of symptoms since active service, the 
absence of documented complaints or treatment for several 
years following military discharge is more probative than his 
current recollection as to symptoms experienced in the 
distance past.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.  

Next, the Board finds that there is no medical evidence 
causally relating the currently-reported peptic ulcer 
disorder, anemia, and hypertension, to active service.  Of 
note, a letter from a private physician received in September 
2005, certifies that the veteran has suffered from a peptic 
ulcer disorder, anemia and hypertension since 1974.  That 
physician further stated that such conditions were brought 
about by post traumatic stress disorder (PTSD) acquired 
during the World War II.  However, the veteran is not 
service-connected for PTSD.  Moreover, as already explained, 
there was no evidence of peptic ulcer disorder, anemia or 
hypertension until 1974, as this doctor acknowledged.  
Therefore, to the extent the physician is opining that those 
disorders were incurred in service, such opinion lacks 
probative value as it is inconsistent with the evidence of 
record.

Although the veteran contends his disorders relate to 
service, his opinion alone cannot create the link between his 
current symptoms and experiences during service. Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Next, the Board has considered whether presumptive service 
connection for chronic disease is warranted in the instant 
case.  Under 38 C.F.R. § 3.309(a), peptic ulcers, anemia, and 
hypertension are regarded as chronic diseases.  However, in 
order for the presumption to operate, such disease must 
become manifest to a degree of 10 percent or more within 1 
year from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  

As the evidence of record fails to establish any clinical 
manifestations of a peptic ulcer disorder, anemia or 
hypertension within the applicable time period, the criteria 
for presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

The Board additionally notes that the veteran contends to 
have been a POW.  
Status as a former POW allows for service connection to be 
presumed for certain diseases, including peptic ulcer disease 
and atherosclerotic heart disease and hypertensive vascular 
disease and their complications.  38 U.S.C.A. § 1112(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.309(c) (2007).

An Affidavit for Philippine Army Personnel indicates that, 
after participating in several ambushes against Japan, the 
veteran was captured and maltreated by the enemy.  However, 
when the veteran filed a claim for VA benefits in 1969, he 
made no mention of POW status.  

An administrative decision issued in August 2005 by the RO 
determined that the veteran could not be recognized as a 
former POW.  The RO considered two separate affidavits from 
confirmed POW's stating that the veteran had also been held 
captive by enemy forces, POW microfiche, certification from 
the Office of the Adjutant General and the veteran's claims 
file in making their decision. After reviewing all of this 
information the RO made a determination that the veteran was 
not a POW. 

Although the Board finds that the affidavits provide support 
in favor of the veteran's alleged POW status, it is noted 
that the affiant's memory as to what occurred almost fifty 
years ago is less probative than the absence of military 
records confirming POW status.  There is no dispute that the 
affiants were POW's, as there is written documentation 
confirming their status. The evidence however fails to 
reflect that the veteran was a POW as well.  Again, while the 
Affidavit for Philippine Army Personnel suggests POW status, 
the fact that the veteran made no mention of such status when 
filing a claim in 1969 diminishes the probative weight of the 
affidavit.  

Based on the above, a reasonable basis does not exist to 
question the findings of the administrative decision 
regarding the veteran's POW status. Manibog v. Brown, 8 Vet. 
App. 465 (1996); Duro v. Derwinski, 2 Vet. App. 530 (1992);  
38 C.F.R. § (y)(1) (2007). 

Thus, the Board must conclude that the veteran is not a 
former POW and the presumptions applicable to such status 
regarding service connection do not apply. 38 C.F.R. §§ 
3.307(a)(5), 3.309(c).

In sum, because of the absence of chronic disorders noted in 
service, the prolonged period without medical complaint of 
peptic ulcers, anemia, or hypertension, the amount of time 
that elapsed since military service, and the absence of a 
medical nexus between his current complaints and active duty, 
the evidence does not support a grant of service connection 
for peptic ulcers, anemia or hypertension.   

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in June 2005 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in September 2007, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  

Further, the veteran requested and was provided with a 
personal hearing at the RO in August 2007. It is noted that 
the veteran did not attend this scheduled hearing.  

Moreover, given the absence of in-service evidence of chronic 
manifestations of the disorders on appeal, no evidence of the 
disorders for many years after separation, and no competent 
evidence of a nexus between service and the veteran's claims, 
a remand for a VA examination would unduly delay resolution.




ORDER

Service connection for a peptic ulcer disorder is denied.

Service connection for anemia (condition manifested by 
headaches, body weakness and dizziness) is denied.

Service connection for hypertension (condition manifested by 
headaches, body weakness and dizziness) is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


